Citation Nr: 1209102	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to open the Veteran's previously denied claim of entitlement to service connection for an arthritis disability, claimed as rheumatoid arthritis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to July 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In July 2009 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's appeal was previously before the Board in November 2006 and September 2009, on which occasions it was remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As stated in further detail below, the Veteran's claim has been reopened based on the submission of new and material evidence.  The substantive portion of that claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Rating decisions from October 1987, February 1992 and February 1998 denied entitlement to service connection for an arthritis disability; the Veteran did not appeal these decisions.

2.  The evidence received since the February 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an arthritis disability, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The October 1987, February 1992 and February 1998 rating decisions, which denied entitlement to service connection for an arthritis disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the February 1998 rating decision is new and material and the claim of entitlement to service connection for an arthritis disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2002, July 2003 and October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claim of entitlement to service connection, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Veteran first claimed entitlement to service connection for an arthritis disorder in July 1987.  Entitlement to service connection for that condition was denied in an October 1987 rating decision, in which the RO found that there was insufficient evidence showing that any such condition began during service.  The Veteran was notified of that decision and of his appellate rights, but he did not properly appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Subsequent rating decisions in February 1992 and February 1998 continued that denial, finding that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  The Veteran was notified of each of those decisions and of his appellate rights, but he did not properly appeal.  Accordingly, those decisions are also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2003 the Veteran again filed to reopen his previously denied claim.  In a September 2003 rating decision the RO once again determined that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in November 2005 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the February 1998 rating decision consists of VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the Veteran's assertions indicating a possibility that he may have had symptomatology associated with an arthritis disability dating back to his time in service is new and material.  The lack of evidence indicating the presence of such a disorder during service was the basis for the denial of entitlement to service connection  New and material evidence having been submitted, the claim of entitlement to service connection for an arthritis disability, claimed as rheumatoid arthritis, is reopened.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for an arthritis disability, claimed as rheumatoid arthritis, is reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for an arthritis disability, claimed as rheumatoid arthritis, must be judged on the merits.  However, a review of the claims file reveals that further action on this issue is necessary prior to final appellate review.  

The Veteran has presented evidence indicating a possibility that his arthritis disability may have begun during service.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran has not yet been afforded a VA examination to determine whether any such manifestations may indicate that the Veteran's arthritis disability either began in service or is otherwise due to or a result of his time in service.  Accordingly, the extent and nature of the Veteran's current arthritis disability and the extent to which that disorder may be etiologically related to service is still unclear.  Those questions require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Houston VA Medical Center dated after November 2008, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for an arthritis disability, claimed as rheumatoid arthritis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature of the Veteran's claimed arthritis disability.  The examiner is then asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder began during service or is otherwise due to or the result of service or any event or injury in service. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran, including his reports of having experienced joint pain in service.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


